                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 KUSHAWN S. MILES,

        Plaintiff,
                                                      Case No. 2:18-cv-220
 v.
                                                      HONORABLE PAUL L. MALONEY
 JENNA HELINSKI, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed a

motion for preliminary injunction and/or temporary restraining order. The matter was referred to

the Magistrate Judge, who issued a Report and Recommendation on March 4, 2019,

recommending that this Court deny the motion. The Report and Recommendation was duly served

on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 19) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Preliminary Injunction and/or

Temporary Restraining Order (ECF No. 2) is DENIED.



Dated: March 29, 2019                                        /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
